Title: From James Madison to United States Congress, 25 January 1817
From: Madison, James
To: United States Congress



To the Senate and House of Representatives of the United States.
January 25. 1817

I lay before Congress, copies of ratified Treaties between the United States and the following Indian Tribes.
First.  The Wex and Kickapoo.
Second.  The united Tribes of Ottawas, Chipawas, & Potowotomies, residing on the Illinois and Melwakee rivers and their waters, and on the Southwestern parts of lake Michigan
Third.  That portion of the Winnebago tribe residing on the Ouisconsin river
Fourth.  The Sacks of Rock river and the adjacent country
Fifth.  Eight bands of the Siouxs, composing the three Tribes called the Siouxs, of the leaf, the Siouxs of the Broad leaf and the Siouxs who shoot in the pine tops.
Sixth.  The Chickasaw tribe of Indians
Seventh.  The Cherokee tribe of Indians
Eight.  The Chactaw tribe of Indians
Congress will take into Consideration how far legislative provisions may be necessary for carrying into effect, Stipulations contained in the said Treaties.

James Madison

